Per Curiam.
This suit was brought in the First Judicial District Court of Monmouth county. The suit was to recover the balance due under a conditional sales contract the sum of $388.07 upon a Kellogg washer. The trial with a jury resulted in a verdict and judgment of “no cause of action.” The plaintiff appeals and files as a specification of the determination of the District Court, with which it is dissatisfied in point of law, that it was error for the court to deny the plaintiff’s motion for a direction of a verdict in its favor. Our reading of the state of the case and testimony as summarized by the parties, sent up with the appeal, leads us to the conclusion that it was not error for the court to submit the controverted questions of fact to the jury for determination. It may not be amiss, however, to add that the testimony adduced at the trial is not brought up with the record. There is no copy of the state of demand and no copy of any specification of defenses, if there were any filed.
The judgment of the District Court of Monmouth county is therefore affirmed, with costs.